Detailed Action
Summary
1. This office action is in response to the application filed on August 12, 2021. 
2. Claims 1-6 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on  08/12/2021 are acceptable. 
Specification
6. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
7. The information disclosure statement (IDS) submitted on 1/28/22,9/10/22 and 08/12/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Zhang “CN103529890”. 
In re to claim 1, Zhang discloses a semiconductor integrated circuit (Figs. 2A-5 comprising a voltage regulator circuit 14. Examiner noted that all figures are considered as same embodiments) for a regulator for forming a low current consumption type DC power supply device (power supply access end VIN is configured with power supply device ) , the semiconductor integrated circuit (Figs. 2A-5 ) comprising: an output transistor (power tube 13 )  that is connected between an output terminal  (Vout terminal ) and a voltage input terminal (VIN terminal) to which a DC voltage is input (VIN is configured with power supply device); 
a control circuit (Fig.3B and 4 shows error amplifier 12 comprises two MOS tube formed of the difference pair tube 121)  that controls the output transistor (13) according to a feedback voltage (Vfb)  of an output (Vout); 
an operation control transistor (speed control module 11) that controls an operation state of the control circuit (Figs. 3B and 5 shows speed control module 11 is configured to control error amplifier 12 or difference pair tube 121); and 
a soft start circuit (a voltage regulator circuit 14 , an electrifying current control module 10 and speed control module 11)  that gradually changes a voltage applied to a control terminal of the operation control transistor (a soft-starting method for voltage regulator circuit, the voltage regulator circuit is provided with a power tube of the external power supply access end and for adjusting the error amplifier of the power tube communicating resistor, see parg. 0007) and delays activation of the control circuit at a time of applying a power supply voltage to the voltage input terminal (the device and method for starting power supply to the power pipe is connected with the space time power supply eliminates the quick power-on time of the voltage overshoot and surge current of the circuit is protected, see Abstract. Examiner noted that starting power supply to the power pipe is connected with the space time power supply eliminates the quick power-on time imply that there is a delay time to turn on power tube 13  and   equivalent to delay deactivation of the control circuit at a time of applying a power supply voltage. Furthermore, the power transistor 13 is closed, then open the conduction power tube 13 so that voltage regulator circuit 14 is connected to a power supply after a predetermined time (control power tube 13 after a predetermined time on access input power supply access end VIN, see parg.0021, lines 6-8 and see parag.0054.) 
Allowable Subject Matter
9. Claims 2-6 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 2, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the soft start circuit includes: an external terminal to connect an external capacitor; and an RC time constant circuit that includes an on-resistance of a transistor and the capacitor connected to the external terminal, and the operation control transistor is operated to activate the control circuit at a timing that is delayed, by the RC time constant circuit, from a timing of applying the power supply voltage to the voltage input terminal ”.
In re to claims 3-6, claims 3-6 depend from claim 2, thus are also objected for the same reasons provided above. 
Examiner Notes
10. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839